DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al (US 2017/0255006; hereinafter referred to as Hou).
Regarding Claim 1, Hou teaches a light reflection device (Figures 2-6) comprising: 
a light source configured to emit irradiation light (see Paragraphs [0002] and [0004]; wherein it is disclosed that the instant invention is to be used in a projector such that a light source is an inherent feature); 
a reflector (Figure 2; DMD Chip 10) configured to reflect the irradiation light emitted from the light source (see Paragraphs [0002] and [0004]); 
a housing (Figure 1; Paragraphs [0002] and [0004]; wherein due to the DLP devices use in image projectors the housing would inherently be the enclosure of the image projector); and 
a holder (Figure 4; Base 2) attached to the housing to hold the reflector (see Figures 4 and 5), the holder (Figure 4; Base 2) being configured to restrict a movement 
Regarding Claim 2, Hou teaches the limitations of claim 1 as detailed above.
Hou further teaches the reflector (Figure 2; DMD Chip 10) is a light deflector configured to reflect the irradiation light to perform scanning in a first direction and a second direction orthogonal to the first direction (see Paragraphs [0002] and [0004]; wherein the DMD chip 10 is used to produce 2 dimensional projection images on projection surfaces).
Regarding Claim 3, Hou teaches the limitations of claim 1 as detailed above.
Hou further teaches the reflector (Figure 2; DMD Chip 10) is disposed in a first direction and in a second direction orthogonal to the first direction (see Figures 2-4), and is an optical modulation element configured to reflect the irradiation light (see Paragraphs [0002]).
Regarding Claim 4, Hou teaches the limitations of claim 1 as detailed above.
Hou further teaches the reflector (Figure 5; DMD Chip 10) has a first plane (see Figure 5; wherein the first plane is the bottom surface of DMD chip 10), and 
wherein the holder (Figure 5; Base 2) has a second plane contacting the first plane (see Figure 5; wherein the second plane is the surface of mounting groove 22), and allows a size of the reflector to change in a direction parallel to the second plane in contrast with the holder (see Figure 5 and Paragraph [0042]; wherein it is disclosed that 
Regarding Claim 5, Hou teaches the limitations of claim 4 as detailed above.
Hou further teaches a pressurizing member (Figure 6; Fixing Frame 3) configured to apply pressure to the reflector (Figure 5; DMD Chip 10) against the holder (Figure 5; Base 2) such that the first plane contacts the second plane (see Paragraphs [0043]-[0044]).
Regarding Claim 9, Hou teaches the limitations of claim 4 as detailed above.
Hou further teaches the holder (Figure 5; Base 2) has a third plane orthogonal to the second plane (see Figure 5; wherein the third plane is the sidewall surface of base 2) and another pressurizing member (Figure 5; Elastic Stopper Portion 23) configured to apply pressure to the reflector (Figure 5; DMD Chip 10) against the third plane in a direction parallel to the second plane (see Paragraph [0042]).
Regarding Claim 10, Hou teaches the limitations of claim 1 as detailed above.
Hou further teaches the holder (Figure 5; Base 2) is bonded to the housing (see Paragraph [0002] and [0004]; wherein upon the DMD assembly being implemented with a DLP projection system the base inherently is bonded to the housing of the projector).
	Regarding Claim 12, Hou teaches the limitations of claim 1 as detailed above.
Hou further teaches a screen on which an image is formed by the irradiation light reflected by the reflector (see Paragraphs [0002] and [0004]; wherein a screen/projection surface is inherent due to the fact that the invention is directed toward a DLP projection system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2017/0255006; hereinafter referred to as Hou) as applied to claim 1, in view of Yokoyama et al (US 2017/0187996; hereinafter referred to as Yokoyama).
Regarding Claim 8, Hou teaches the limitations of claim 1 as detailed above.
Hou further discloses the reflector (Figure 4; DMD Chip 10) is fixed to the holder (Figure 4; Base 2) at a fixed point (see Figure 4).
Hou does not expressly disclose that the reflector or the holder has a duct and a convex portion configured to be slidable through the duct. 
Yokoyama discloses a light reflection device (Figure 19) comprising: a reflector (Figure 19; DMD 551) and a holder (Figure 19; Heat Sink 554); wherein the reflector (Figure 19; DMD 551) or the holder (Figure 19; Heat Sink 554) has a duct and a convex portion configured to be slidable through the duct (see Figure 19 and Paragraph [0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light reflection device of Hou such that the reflector or the holder has a duct and a convex portion configured to be slidable through the duct, as taught by Yokoyama, because doing so would ensure a strong .

Allowable Subject Matter
Claims 6, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 6, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the reflector and the holder are disposed such that the first plane is located further from the housing than the second plane.
This limitation in combination with the limitations of claims 1 and 4 would render the claim non-obvious over the prior art of record if rewritten,
Additionally, if said amendment were to be made then claim 7 would likewise be allowable by virtue of its dependency upon claim 6.
Regarding Claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a difference between a linear expansivity of the holder and a linear expansivity of the housing is smaller than a difference between a linear expansivity of the reflector and the linear expansivity of the housing.


Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a difference between a linear expansivity of the holder and a linear expansivity of the housing is smaller than a difference between a linear expansivity of the reflector and the linear expansivity of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882